


AMENDED AND RESTATED GUARANTY OF COLLECTION


THIS AMENDED AND RESTATED GUARANTY OF COLLECTION (this “Agreement”) is made as
of September 30, 2014 by PBF Energy Company LLC, a Delaware limited liability
company (the “Parent Guarantor”), to and in favor of (i) Wells Fargo Bank,
National Association, as administrative agent (the “Term Loan Agent”) under that
certain Term Loan and Security Agreement dated May 14, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), between PBF Logistics LP, a Delaware limited partnership (the
“Borrower”) and the lenders party thereto from time to time (the “Term Loan
Lenders”), and (ii) Wells Fargo Bank, National Association, as administrative
agent (the “Revolving Agent”), swingline lender and L/C issuer under that
certain Revolving Credit Agreement dated May 14, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”, and together with the Term Loan Agreement, collectively, the “Loan
Agreements”) among the Borrower, the Revolving Agent and the lenders party
thereto from time to time (the “Revolving Lenders” and together with the Term
Loan Lenders, collectively, the “Lenders”). Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Revolving Credit Agreement.


RECITALS:


WHEREAS, the Parent Guarantor directly or indirectly owns certain limited and
general partnership interests in the Borrower;


WHEREAS, pursuant to the Loan Agreements, the Term Loan Lenders and the
Revolving Lenders have respectively provided a (i) term loan facility and (ii) a
revolving credit facility to the Borrower;


WHEREAS, a portion of the proceeds of the extensions of credit under the Loan
Agreements have enabled and will continue to enable the Borrower to make
valuable distributions to the Parent Guarantor in connection with the
Transactions and other transactions to occur after the Closing Date from time to
time;


WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Parent Guarantor;


WHEREAS, the Parent Guarantor has directly benefited and will continue to
directly benefit from the extensions of credit made to the Borrower; and


WHEREAS, the Parent Guarantor, the Term Loan Agent and the Revolving Agent
previously entered into that certain Guaranty of Collection dated May 14, 2014
(the “Original Guaranty”);


WHEREAS, the Parent Guarantor, the Term Loan Agent and the Revolving Agent
desire to amend and restate in its entirety the Original Guaranty on the terms
set forth herein.





--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parent Guarantor hereby agrees as follows:


1.    Defined Terms. As used herein, the following terms have the following
meanings:


(a) “Borrower Party” means the Borrower, each other Loan Party and any Person
that has guaranteed any payment, granted any Lien or otherwise provided credit
support under the Loan Documents or Term Loan Documents (other than the Parent
Guarantor).


(b) “Cap” means (i) $300,000,000 plus (ii) the principal amount of Subsequent
Loans (as defined in the Term Loan Agreement) extended under the Term Loan
Agreement.


(c)    “Cap Date” has the meaning set forth in Section 8(a) hereof.


(d) “Final Termination Date” means the latest to occur of (i) the Term Loan
Guaranty Termination Date, (ii) the Revolving Credit Guaranty Termination Date
and (iii) the Other Revolving Credit Guaranty Termination Date.


(e) “Lender Remedies” means all rights and remedies at law and in equity
(including, without limitation, any arising under any applicable Loan Document
or Term Loan Document) that the Term Loan Agent, the Term Loan Lenders or the
Revolving Agent and the Revolving Lenders, as applicable, may have against any
Borrower Party or any other Person that has provided Liens, guarantees or other
credit support in respect of the applicable Guaranteed Obligations (and, in each
case, their respective property), to collect, or obtain payment of, the
Guaranteed Obligations, including, without limitation, foreclosure or similar
proceedings (including, without limitation, against each Borrower Party and its
property), litigation and collection on all applicable insurance policies and
against all applicable property, and termination of all commitments to advance
additional funds to the Borrower under the Loan Agreements.


(f) “Other Guaranteed Revolving Credit Obligations” means, only to the extent so
designated by Parent Guarantor by written notice to the Revolving Agent,
Revolving Credit Obligations, which designation of any such Revolving Credit
Obligations may be terminated by Parent Guarantor at any time to the extent of
any repayment of such Revolving Credit Obligations under the Revolving Credit
Agreement and, upon such termination, such Revolving Credit Obligations shall
cease to be entitled to the benefit of this Guaranty. To the extent that there
are Revolving Credit Obligations outstanding that are not Other Guaranteed
Revolving Credit Obligations at the time that payments of Revolving Credit
Obligations are made, such payments shall be deemed to be applied first to the
Other Guaranteed Revolving Credit Obligations.


(g) “Other Revolving Credit Guaranty Termination Date” has the meaning set forth
in Section 8 hereof.





--------------------------------------------------------------------------------



(h)    “Revolving Credit Guaranty Amendment Effective Date”    means
September 30, 2014.


(i) “Revolving Credit Guaranty Effective Date” means the first date on which the
Borrower makes a repayment or prepayment of Term Loans under the Term Loan
Agreement.


(j) “Revolving Credit Guaranty Termination Date” has the meaning set forth in
Section 8 hereof.


(k) “Revolving Credit Obligations” means all “Obligations” as defined in the
Revolving Credit Agreement, other than Obligations in respect of any Secured
Cash Management Agreements and any Secured Hedge Agreements.


(l)    “Term Loan Documents” means the “Loan Documents” under the Term
Loan Agreement.
(m)    “Term Loan Guaranty Effective Date” means the date of this Agreement.
(n)    “Term Loan Guaranty Termination Date” has the meaning set forth in
Section 8 hereof.


(o) “Term Loan Repayment Amount” means the aggregate principal amount of all
Term Loans that have been repaid or prepaid by the Borrower on or after the Term
Loan Guaranty Effective Date.


(p)    “Term Loans” means the “Loans” as defined in the Term Loan
Agreement.


2. Guaranty. Subject to the terms and conditions set forth in this Agreement
(including, without limitation, Section 4), the Parent Guarantor hereby
irrevocably, unconditionally, absolutely and directly guarantees:


(a) to the Term Loan Agent, for the pro rata benefit of the Term Loan Lenders,
from and after the Term Loan Guaranty Effective Date through and including the
Term Loan Guaranty Termination Date, the payment of the principal amount of all
Term Loans outstanding under the Term Loan Agreement, in an amount not to exceed
the Cap (collectively, the “Guaranteed Term Loan Obligations”);


(b) to the Revolving Agent, for the pro rata benefit of the Revolving Lenders,
the payment of the principal amount of all Other Guaranteed Revolving Credit
Obligations outstanding under the Revolving Credit Agreement, in each case, for
the period beginning from and after the Revolving Credit Guaranty Amendment
Effective Date through the date of (and to the extent of) payment of the Other
Guaranteed Revolving Credit Obligations outstanding under the Revolving Credit
Agreement as so designated in writing by Parent Guarantor to Term Loan Agent and
Revolving Agent from time to time (provided, however, the failure of Parent
Guarantor to provide such designation shall not affect such termination); and





--------------------------------------------------------------------------------



(c) to the Revolving Agent, for the pro rata benefit of the Revolving Lenders,
from and after the Revolving Credit Guaranty Effective Date through and
including the Revolving Credit Guaranty Termination Date, the payment of all
Revolving Credit Obligations outstanding under the Revolving Credit Agreement
that are not Other Guaranteed Revolving Credit Obligations, in an amount not to
exceed the lesser of (i) the Cap and (ii) the Term Loan Repayment Amount
(collectively, the “Guaranteed Revolving Credit Obligations”, and together with
the Guaranteed Term Loan Obligations and Other Guaranteed Revolving Credit
Obligations, the “Guaranteed Obligations”).


3. Guaranty of Collection and Not of Payment. Notwithstanding any other
provision of this Agreement, this Agreement is a guaranty of collection and not
of payment, and the Parent Guarantor shall not be obligated to make any payment:


(a) With respect to the Guaranteed Term Loan Obligations until each of the
following is true:


(i) the Borrower shall have failed to make a payment when the same shall be due
and owing to the Term Loan Agent (on behalf of the Term Loan Lenders) in respect
of the Guaranteed Term Loan Obligations;


(ii) the obligations under the Term Loan Agreement shall have been accelerated;


(iii) the Term Loan Agent (on behalf of the Term Loan Lenders) shall have
exhausted all Lender Remedies available to it; and


(iv) the Term Loan Agent (on behalf of the Term Loan Lenders) shall have failed
to collect the full amount of the Guaranteed Term Loan Obligations;


(b) With respect to the Guaranteed Revolving Credit Obligations until each of
the following is true:


(i) the Guaranteed Term Loan Obligations have been paid in full (other than
contingent indemnities and other contingent indemnification obligations) whether
pursuant to this Agreement or otherwise;


(ii) the Borrower shall have failed to make a payment when the same shall be due
and owing to the Revolving Agent (on behalf of the Revolving Lenders) in respect
of the Guaranteed Revolving Credit Obligations;


(iii) the obligations under the Revolving Credit Agreement shall have been
accelerated and the Commitments shall have been terminated;


(iv) the Revolving Agent (on behalf of the Revolving Lenders) shall have
exhausted all Lender Remedies available to it; and





--------------------------------------------------------------------------------



(v) the Revolving Agent (on behalf of the Revolving Lenders) shall have failed
to collect the full amount of the Guaranteed Revolving Credit Obligations.


For purposes of this Section 3 and Section 5, “Guaranteed Revolving Credit
Obligations” shall be deemed to include all “Other Guaranteed Revolving Credit
Obligations” and all such “Guaranteed Revolving Credit Obligations” and “Other
Guaranteed Revolving Credit Obligations” shall be treated on a pari passu basis.


4. Cap. Notwithstanding any other term or condition of this Agreement (other
than the following sentence), the Parent Guarantor’s maximum liability under
this Agreement, shall not exceed the Cap, without giving effect to any amounts
owing by the Parent Guarantor pursuant to Section 11 herein. For the avoidance
of doubt, (i) the Cap applies to the Guaranteed Obligations (other than as set
forth in clause (ii) below) in the aggregate, and not individually in respect of
each of the Guaranteed Term Loan Obligations and the Guaranteed Revolving Credit
Obligations and (ii) the Cap does not apply to the Other Guaranteed Revolving
Credit Obligations, if any exist at a given time.


5. Notice. As a condition to the enforcement of this Agreement, the Parent
Guarantor shall have received written notice of: (i) in respect of any payment
of Guaranteed Term Loan Obligations, satisfaction of the conditions set forth in
Section 3(a) above and (ii) in respect of any payment of Guaranteed Revolving
Credit Obligations, satisfaction of the conditions set forth in Section 3(b)
above. Except for the notice required under the preceding sentence, the Parent
Guarantor hereby waives notice of acceptance of this Agreement, demand of
payment, presentment of this or any instrument, notice of dishonor, protest and
notice of protest, or other action taken in reliance hereon and all other
demands and notices of any description in connection with this Agreement.


6. Absolute Obligation. Subject to the provisions of Sections 2, 3, 4 and 5, the
obligations of the Parent Guarantor hereunder shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any setoff, counterclaim, deduction, diminution, abatement, suspension,
reduction, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, subject to the provisions of Sections
2, 3, 4 and 5, the obligations of the Parent Guarantor hereunder shall not be
released, discharged, impaired or otherwise affected by any circumstance or
condition whatsoever (whether or not the Borrower, any other Borrower Party, the
Parent Guarantor, the Term Loan Agent, the Revolving Agent or any Lender has
knowledge thereof) which may or might in any manner or to any extent vary the
risk of the Parent Guarantor or otherwise operate as a release or discharge of
the Parent Guarantor as a matter of law or equity (other than the payment in
full of all of the Guaranteed Obligations), including, without limitation:


(a) any amendment, modification, addition, deletion or supplement to or other
change to any of the terms of the Loan Agreements or any of the other Loan
Documents referred to therein, or any assignment or transfer of any thereof, or
any furnishing,





--------------------------------------------------------------------------------



acceptance, surrender, substitution, modification or release of any security
for, or guaranty of, any of the Guaranteed Obligations;


(b) any failure, omission or delay on the part of the Borrower or any other
Borrower Party to comply with any term of any of the Loan Agreements or any of
the other Loan Documents referred to therein;


(c) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any of the Loan
Agreements or any of the other Loan Documents referred to therein or any delay
on the part of the Term Loan Agent, the Revolving Agent or any Lender to
enforce, assert or exercise any right, power or remedy conferred on the Term
Loan Agent, the Revolving Agent or the Lenders in the Loan Agreements or any of
the other Loan Documents referred to therein;


(d) any extension of the time for payment of the principal of or premium (if
any) or interest on any of the Guaranteed Obligations, or of the time for
performance of any other obligations, covenants or agreements under or arising
out of any of the Loan Agreements or any of the other Loan Documents referred to
therein, or the extension or the renewal thereof;


(e) to the extent permitted by applicable law, any voluntary or involuntary
bankruptcy, insolvency, reorganization, moratorium, arrangement, adjustment,
readjustment, composition, assignment for the benefit of creditors,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Borrower, any other
Borrower Party or the Parent Guarantor or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding (including, without limitation,
any automatic stay incident to any such proceeding);


(f) any limitation, invalidity, irregularity or unenforceability, in whole or in
part, limiting the liability or obligation of the Borrower or any other Borrower
Party in respect of the Guaranteed Obligations or any security therefor or
guarantee thereof or the Term Loan Agent’s, the Revolving Agent’s or the
Lenders’ recourse to any such security or limiting the Term Loan Agent’s, the
Revolving Agent’s or the Lenders’ right to a deficiency judgment against the
Borrower, any other Borrower Party, the Parent Guarantor or any other Person;
and


(g) any other act, omission, occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense, release or discharge (including the release or discharge
of the liabilities of a guarantor or surety or which might otherwise limit
recourse against the Borrower, any other Borrower Party, the Parent Guarantor or
any other Person, whether or not the Borrower, any other Borrower Party, the
Parent Guarantor, the Term Loan Agent, the Revolving Agent or any Lender shall
have notice or knowledge of the foregoing).





--------------------------------------------------------------------------------



7. Waiver of Subrogation. To the extent that the Parent Guarantor shall have
made any payments under this Agreement, until the Obligations (as such term is
defined in each of the Term Loan Agreement and Revolving Credit Agreement)
(other than contingent indemnitees and other contingent obligations) have been
paid in full, the Parent Guarantor hereby waives (a) any and all rights of
subrogation, reimbursement, exoneration, contribution, or indemnification that
the Parent Guarantor may now or hereafter have against the Borrower Parties or
any other Person (including, without limitation, any co-borrower, co-obligor,
guarantor, grantor or pledgor of collateral, general partner or other partner)
with respect to any of the Guaranteed Obligations, and (b) any and all rights to
participate in any claim or remedy of the Term Loan Agent, the Revolving Agent
or any Lender or any trustee on behalf of any such Person against the Borrower
Parties or any other Person (including, without limitation, any co-borrower,
co-obligor, guarantor, grantor or pledgor of collateral, general partner or
other partner) whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any of the Borrower Parties or any such other Person,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.
Notwithstanding anything herein to the contrary contained herein, nothing herein
shall prevent the Borrower or any other Loan Party from making Restricted
Payments or other transfers to the Guarantor to the extent permitted under the
Revolving Credit Agreement.


If any amount is paid to the Parent Guarantor in violation of the foregoing
limitation, then such amount shall be held in trust for the benefit of the Term
Loan Agent (on behalf of the Term Loan Lenders) and the Revolving Agent (on
behalf of the Revolving Lenders) and shall forthwith be paid first, to the Term
Loan Agent (on behalf of the Term Loan Lenders) if any Guaranteed Term Loan
Obligations are then outstanding and second, to the Revolving Agent (for the
benefit of the Revolving Lenders) if any Revolving Credit Obligations are then
outstanding, in each case, to reduce the amount of the applicable Guaranteed
Obligations, whether matured or unmatured.


8.    Continuity of Guaranteed Obligations; Bankruptcy or Insolvency.


(a) This Agreement and the guaranty contained herein is a continuing and
irrevocable guaranty of collection of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect; provided that the
Parent Guarantor shall be released from its guarantee obligations and other
obligations under this Agreement as follows: (i) with respect to the Guaranteed
Term Loan Obligations, on the date on which all Term Loans outstanding under the
Term Loan Agreement have been repaid in full and all commitments to lend
thereunder, if any, shall have terminated (the “Term Loan Guaranty Termination
Date”), (ii) with respect to the Guaranteed Revolving Credit Obligations, upon
termination of the Aggregate Commitments and payment in full of all Guaranteed
Revolving Credit Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to the Revolving Agent and
the L/C Issuer shall have been made) (the “Revolving Credit Guaranty Termination
Date”), (iii) with respect to the Other Guaranteed Revolving Credit Obligations
(other than contingent indemnification obligations), upon payment in full of the
Other Guaranteed Revolving Credit Obligations (the “Other Revolving Credit
Guaranty Termination Date”) and (iv) with respect to all of the Guaranteed
Obligations (other than Other Guaranteed





--------------------------------------------------------------------------------



Revolving Credit Obligations), the date upon which the aggregate amount of all
payments made by the Parent Guarantor pursuant to this Agreement and applied to
any Guaranteed Obligations equals or exceeds the Cap (the “Cap Date”). This
Agreement shall terminate on the earlier to occur of (x) the Cap Date and (y)
the Final Termination Date; provided that the foregoing release and termination
shall not apply to any obligations that, pursuant to Section 11 hereof,
expressly survive the termination of this Agreement, repayment of the Guaranteed
Obligations or termination of the Aggregate Commitments.


(b) If all or any part of any payment applied to any Guaranteed Obligation is or
must be recovered, rescinded or returned to the Borrower, the Parent Guarantor
or any other Person (other than the Term Loan Agent, the Revolving Agent or the
Lenders) for any reason whatsoever (including, without limitation, bankruptcy or
insolvency of any party), such Guaranteed Obligation shall be deemed to have
continued in existence and this Agreement shall continue in effect as to such
Guaranteed Obligation, all as though such payment had not been made. For the
avoidance of doubt, the bankruptcy, insolvency, or dissolution of, or the
commencement of any case or proceeding under any bankruptcy, insolvency, or
similar law in respect of, the Borrower or any other Borrower Party shall not
require the Parent Guarantor to make any payment under this Agreement until all
of the conditions in Section 3 and Section 5 have been satisfied (including,
without limitation, the exhaustion of all Lender Remedies).


9. No Waiver. No delay or omission on the part of the Term Loan Agent, the
Revolving Agent or any Lender in exercising any rights hereunder shall operate
as a waiver of such rights or any other rights, and no waiver of any right on
any one occasion shall result in a waiver of such right on any future occasion
or of any other rights; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.

10.    Representations and Warranties. The Parent Guarantor represents and
warrants that:


(a) it (i) is duly formed, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its formation and (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Agreement;


(b) the execution, delivery and performance by the Parent Guarantor of this
Agreement (i) have been duly authorized by all necessary organizational action,
and (ii) do not and will not (A) contravene the terms of its Organizational
Documents; (B) conflict in any material respect with or result in any material
breach or contravention of (1) any material Contractual Obligation to which it
is a party or affecting it or its properties or (2) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which it or its
property is subject; or (D) violate any material Law applicable to it or its
property in any material respect;






(c) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Parent Guarantor of this Agreement
or (ii) the exercise by the Term Loan Agent



--------------------------------------------------------------------------------



(on behalf of the Term Loan Lenders) or the Revolving Agent (on behalf of the
Revolving Lenders) of their rights hereunder except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect;


(d) this Agreement when delivered hereunder, will have been, duly executed and
delivered by the Parent Guarantor and constitutes a legal, valid and binding
obligation of the Parent Guarantor, enforceable against the Parent Guarantor in
accordance with its terms, subject to the effect of any applicable Debtor Relief
Laws and other laws affecting creditors’ rights generally, concepts of
reasonableness and general equitable principles; and


(e) by virtue of the Parent Guarantor’s relationship with the Borrower, the
execution, delivery and performance of this Agreement is for the direct benefit
of the Parent Guarantor and the Parent Guarantor has received adequate
consideration for this Agreement.


11.    Expenses; Indemnity.


(a) The Parent Guarantor hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Term Loan Agent and the Revolving Agent
in connection with the enforcement of this Agreement (provided that
reimbursement of legal fees shall be limited to the reasonable fees, charges and
disbursements of one primary outside counsel to each of the Term Loan Agent and
Revolving Agent, one local counsel in each applicable jurisdiction, as necessary
for each, and in the case of an actual or perceived conflict of interest,
additional conflicts counsel for each).


(b) THE PARENT GUARANTOR SHALL INDEMNIFY THE TERM LOAN AGENT, THE REVOLVING
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (WHICH MAY INCLUDE THE REASONABLE AND
DOCUMENTED COST OF EXTERNAL COUNSEL (SUBJECT TO THE LIMITATIONS SET FORTH
BELOW)) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
PERSON (INCLUDING THE PARENT GUARANTOR) OTHER THAN SUCH INDEMNITEE AND ITS
RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, THE PERFORMANCE BY THE PARENT GUARANTOR
OF ITS OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS





--------------------------------------------------------------------------------



CONTEMPLATED HEREBY, OR, IN THE CASE OF THE TERM LOAN AGENT AND THE REVOLVING
AGENT (AND ANY SUB-AGENT THEREOF) AND THEIR RELATED PARTIES ONLY, THE
ADMINISTRATION OF THIS AGREEMENT, OR (II) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PARENT GUARANTOR, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY, AS TO ANY INDEMNITEE, SHALL NOT BE AVAILABLE UNDER
THIS SECTION 11(B) TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR RELATED EXPENSES CONSTITUTE GUARANTEED OBLIGATIONS (WHICH GUARANTEED
OBLIGATIONS SHALL BE GOVERNED BY THE OTHER PROVISIONS OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION SECTION 4 HEREOF); PROVIDED FURTHER THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
ITS RELATED PARTIES OR FROM A MATERIAL BREACH OF SUCH INDEMNITEE’S OR ITS
RELATED PERSON’S OBLIGATIONS HEREUNDER OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
PARENT GUARANTOR AGAINST AN INDEMNITEE OR ITS RELATED PARTIES FOR BREACH IN BAD
FAITH OF SUCH INDEMNITEE’S OR ITS RELATED PARTIES’ OBLIGATIONS HEREUNDER, IF THE
PARENT GUARANTOR HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION OR (Z) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM A DISPUTE AMONG OR BETWEEN INDEMNITEES AND NOT
INVOLVING (I) ANY ACT OR OMISSION OF THE PARENT GUARANTOR OR (II) SUCH
INDEMNITEE’S CAPACITY OR ROLE AS AN AGENT UNDER THE LOAN DOCUMENTS OR TERM LOAN
DOCUMENTS, AS APPLICABLE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, REIMBURSEMENT OF LEGAL FEES PURSUANT TO THIS SECTION 11(B) SHALL BE
LIMITED, IN EACH CASE, TO THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE
PRIMARY OUTSIDE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE, AND ONE LOCAL
COUNSEL IN EACH APPLICABLE JURISDICTION, AS NECESSARY, AND, IN THE CASE OF AN
ACTUAL OR PERCEIVED CONFLICT OF INTEREST, ADDITIONAL CONFLICTS COUNSEL FOR ALL
SUCH PERSONS SIMILARLY SITUATED.


(c)    All amounts due under this Section 11 shall be payable not later than ten
Business Days after written demand therefor accompanied by reasonably detailed





--------------------------------------------------------------------------------



supporting documentation. The agreements in this Section 11 shall survive the
repayment, satisfaction or discharge of the Guaranteed Obligations and all other
amounts payable under the Loan Agreements and the other Loan Documents referred
to therein. No Indemnitee shall be liable to any Borrower Party, their
Affiliates or any other Person and the Borrower Parties and their Affiliates
will not be liable to any Indemnitee, its Affiliates or any other Person, for
any claim on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby; provided, that, nothing contained in this Section 11(c) shall limit the
Borrower’s indemnification obligations with respect to indirect, consequential
or punitive damage claims, to the extent of the indemnification provided in
Section 11(c)) (but only to the extent asserted against any Indemnitee by a
third party (other than another Indemnitee)). No Indemnitee referred to in
Section 11(b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the transactions contemplated hereby other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.


12. Amendment and Restatement of Original Guaranty. Parent Guarantor, the Term
Loan Agent and Revolving Agent hereby acknowledge and agree that the Original
Guaranty is amended and restated and replaced in its entirety as set forth
herein.


13. Miscellaneous.


(a) This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.


(b) The Parent Guarantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Term Loan Agent, the Revolving Agent, the Lenders or any Related Party of
the foregoing in any way relating to this Agreement in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Term Loan Agent, the Revolving Agent or the Lenders otherwise have to
bring any action or proceeding





--------------------------------------------------------------------------------



relating to this Agreement against the Parent Guarantor or any of its properties
in the courts of any jurisdiction.


(c) This Agreement shall inure to the benefit of and be binding upon the Parent
Guarantor and its successors and assigns and the Term Loan Agent, the Revolving
Agent, the Lenders and their respective successors and assigns.


(d) This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the parties related thereto.


(e) Each reference herein to the Parent Guarantor shall be deemed to include the
successors and assigns of the Parent Guarantor, all of whom shall be bound by
the provisions of this Agreement; provided, however, that the Parent Guarantor
shall not, without obtaining the prior written consent of the Term Loan Agent
and the Revolving Agent, assign or transfer this Agreement or the Parent
Guarantor’s obligations or liabilities under this Agreement, in whole or in
part, to any other Person (and any attempted assignment or transfer by Parent
Guarantor without such prior written consent shall be null and void).


(f) This Agreement is for the benefit only of the Term Loan Agent, the Revolving
Agent and the Lenders, shall be enforceable by them alone, is not intended to
confer upon any third party any rights or remedies hereunder, and shall not be
construed as for the benefit of any third party.


(g) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


14.    Miscellaneous.


(a) This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by each of the parties hereto.


(b) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by facsimile
to the address set forth below or such other address provided from time to time
by such party.





--------------------------------------------------------------------------------



If to the Parent Guarantor:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: John Luke
Telecopy No: (973) 455-7500
Email: john.luke@pbfenergy.com


with a copy, which shall not constitute notice, to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: General Counsel
Telecopy No: (973) 455-7500


If to the Term Loan Agent:


Wells Fargo Bank, National Association
550 South Tryon Street, 6th Floor
Charlotte, North Carolina 28202
Attention: Andrew Ostrov
Email: andrew.ostrov@wellsfargo.com


If to the Revolving Agent:


Wells Fargo Bank, National Association
550 South Tryon Street, 6th Floor
Charlotte, North Carolina 28202
Attention: Andrew Ostrov
Email: andrew.ostrov@wellsfargo.com


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).


(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in





--------------------------------------------------------------------------------



a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


(d) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.


[Signatures begin on next page.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


PBF ENERGY COMPANY LLC
as Parent Guarantor








By: /s/ Jeffrey Dill
Name:    Jeffrey Dill
Title:     Senior Vice President,
General Counsel and Secretary




























































































[Signature Page to Amended and Restated Guaranty of Collection]





--------------------------------------------------------------------------------





ACKNOWLEDGED:








WELLS FARGO BANK, NATIONAL ASSOCIATION
as Term Loan Agent








By: /s/ Andrew Ostrov
Name: Andrew Ostrov
Title: Director


































































































[Signature Page to Amended and Restated Guaranty of Collection]





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
as Revolving Agent








By: /s/ Andrew Ostrov
Name: Andrew Ostrov
Title: Director






































































































[Signature Page to Amended and Restated Guaranty of Collection]

